DETAILED ACTION
The following is Examiner’s reply to Applicant’s Response received 4/26/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action
mailed 2/3/2022 (hereinafter “Office Action”).

Status of the Claims
As per Applicant’s Response, Claims 1, 5, 6, 8, 12, 13, 15-20 are amended.  Here, Claims 2-4, 7, 9-11, and 14 are presented as originally filed, but are considered amended by virtue of their dependency. 
As such, Claims 1-20 are currently pending and addressed herein. Examiner notes Applicant’s statement that “[n]o new matter is added.” (Applicant’s Response, p. 10, l. 3).

Response to Remarks/Arguments
Regarding Prior Drawing Objections
As per FIG. 1, FIG. 2, and FIG. 5, Examiner withdraws his outstanding drawing objections in view of Applicant’s Replacement Sheets for FIG. 1, FIG. 2 and FIG. 5, respectively.
As per FIG. 3, Examiner maintains his outstanding drawing objection.  With respect to reference number 345, Examiner suspects that Applicant intended “
Regarding Prior Claim Objections
Regarding Claims 6, 13, and 20, Examiner withdraws his outstanding claim objections in view of Applicant’s amendments and the new claim objections herein.  
Regarding Claim 15-20, Examiner withdraws his outstanding claim objections in view of Applicant’s amendments.
Regarding Claims 16 & 18, Examiner maintains his claim objections.  Applicant did not address the clarity issue. (Office Action, p. 6, ll. 1-3 & Applicant’s Response, p. 10, ll. 10-12).  Accordingly, Examiner reproduces the previous claim objections herein.  

Regarding Prior Claim Rejections - 35 USC § 112(b)
Examiner withdraws his outstanding 35 USC §112(b) rejections in view of Applicant’s amendments.  

Regarding Prior Claim Rejections - 35 USC § 101
	Applicant asserts that “Claims 1, 8, and 15 have been amended to more particularly define the idea and to tie the idea to a practical application.” (Applicant’s Response, p. 11, ll. 1-2).  Applicant further “submits that…the claims, as amended integrate [the exception into] a practical application” and “asserts that the practical application is integrated within the claim.”  (Applicant’s Response, p. 11, ll. 13-15).
	In response, under Step 2A of the Alice/Mayo framework, a claim(s) directed to an abstract idea that is “more particularly define[d]” is still, nonetheless, directed to an abstract idea. (See MPEP 2106).  Accordingly, Applicant’s amendments that “more particularly define the idea” fall short of overcoming the outstanding 35 USC §101 rejections.  Furthermore, Applicant’s amendments “to tie the idea to a practical application” appear to include limitations that simply recite generic computer components (i.e., “a processor”, “a sonar sensor”, “a device”).  As discussed herein, such “additional elements”, which are recited at a high-level of generality, amount to no more than recitations of the words “apply it” or no more than mere instructions to implement the abstract idea on a computer. (see MPEP 2106.05(f)).  Accordingly, Applicant’s amendments fall short of overcoming the outstanding 35 USC §101 rejections. 
	As such, Examiner maintains his outstanding 35 USC §101 rejections.           

Regarding Prior Claim Rejections - 35 USC § 102(a)(1)
Claims 1, 2, and 7 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane ‘359.
With respect to Independent Claim 1, Applicant asserts that the “cited art alone or in combination fails to disclose, teach, or suggest [its amended language] as arranged in the claims.” (Applicant’s Response, p. 11, ll. 29 – p. 12, l. 15).  Applicant does not argue dependent Claims 2 or 7 separately, but appears to rely on its Claim 1 amendments.  (Applicant’s Response, p. 12, ll. 16-19).  This is unpersuasive.  Examiner respectfully points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments herein.

Regarding Prior Claim Rejections - 35 USC § 103
Claims 3, 5, 8-10, 12, 14-17 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Vallespi ‘526; Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Vose ‘374; Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Shau ‘232; Claims 11 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Vose ‘374 and Vallespi ‘526; and Claims 13 & 20 were rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Shau ‘232 and Vallespi ‘526.
With respect to Independent Claims 8 &15, Applicant asserts that the “cited art alone or in combination fails to disclose, teach, or suggest [its amended language] as arranged in the claims.” (Applicant’s Response, p. 11, ll. 29 – p. 12, l. 15).  Applicant does not argue dependent Claims 3-6, 9-14, or 16-20 separately, but appears to rely on its Claim 8 and 15 amendments, respectively.  (Applicant’s Response, p. 12, ll. 16-19).  This is unpersuasive.  Examiner respectfully points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments herein.  
 
Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.
Claim Interpretation
	Regarding Claim 1, Examiner interprets “a processor” as referencing a “processing device” (See Applicant’s Specification, paragraph [0047]).
Regarding Claims 1-20, Applicant has provided numerous examples of “an animal” for purposes of examination. (See Applicant’s Specification, paragraph [0035], “an animal such as a deer, dog, or child” & paragraph [0038], “when such animals are human children” & paragraph [0027], “animals (e.g., deer and dogs)”).   

Current Drawing Objections
	The drawings are objected to because of the following informalities:
	Regarding FIG. 3, Examiner points Applicant to his maintained objection above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Current Claim Objections
Claims 3, 5, 6, 8, 12, 13, 15, 16, 18, 19, & 20 are objected to because of the following informalities: 
As per Claim 3, Examiner suggests “an image” for clarity.1 
As per Claim 5, Examiner suggests “determining the one is [[an]] the animal” for proper antecedence.  
As per Claim 6, similar to Claim 5, Examiner suggests “determining the one is [[an]] the animal”.  Next, Examiner suggests “the one or more objects are not the animal” for consistency.   
As per Claim 8, Examiner suggests “detecting, by [[a]] the processor,…” for proper antecedence.
As per Claims 12 & 13, Examiner points Applicant to Claims 5 and 6, respectively, above regarding said substantially similar issues.
As per Claim 15, Examiner points Applicant to Claim 8 above regarding said substantially similar issue.
As per Claim 16 and 18, Examiner suggests “wherein the executable instructions, when provided to the processor and executed thereby, further causes the processor to carry out the additional step of…” for clarity.
As per Claims 19 & 20, Examiner points Applicant to Claims 5 and 6, respectively, above regarding said substantially similar issues.
Appropriate correction is required.

Current Claim Rejections - 35 USC § 112(b)
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, “vehicle” lacks clear antecedence.  Here, Applicant introduces “vehicle environment” and then references “a device of the vehicle” but then references “colliding with a vehicle”.  This inconsistency causes ambiguity.  For example, is the “vehicle” of the phrase “colliding with a vehicle” referencing the “vehicle” having the “device” or a different vehicle (i.e., device deters the animal from colliding with another, different vehicle).  For purposes of examination, Examiner assumes that Applicant intended the former.
As per Claim 3, Applicant introduces “data from a sonar sensor” in Claim 1.  In this vein, Applicant references “sensor data” in Claim 3.  Here, Examiner questions whether “sensor data” is referencing “sonar sensor data” (e.g., Claim 5 as amended) or “sensor data” from another sensor.  Applicant must particularly and consistently claim its invention.
As per Claim 4, similar to Claim 3, Examiner questions whether “sensor information” is referencing “sonar” sensor information or “information” from another sensor.
As per Claim 5, Applicant introduces “one or more objects” and “one of the one or more objects” in Claim 1.  In this vein, Applicant indicates “locating one or more objects in the perceptual map” in Claim 5.  Here, Examiner questions whether “one or more objects” is referencing the “one or more objects” of Claim 1 or different objects.  For purposes of examination, Examiner assumes the former (i.e., “locating the one or more objects in the perceptual map” intended).
As per Claim 7, Applicant introduces “deterring, by a device of the vehicle, the animal…” in Claim 1.  In this vein, Applicant indicates “the one or more objects are deterred via a deterrent device” in Claim 7.  Here, Examiner questions whether “a deterrent device” is referencing the “device” of Claim 1 or a different device (i.e., antecedence issue).  
As per Claims 8, 10, 11, 12 and 14, Examiner points Applicant to Claims 1, 3, 4, 5, and 7, respectively, above regarding said substantially similar issues.
 As per Claims 15, 17, 18 and 19, Examiner points Applicant to Claims 1, 3, 4, and 5, respectively, above regarding said substantially similar issues.
As per Claims 2, 6, 9, 13, 16 & 20, said Claims are rejected by virtue of their dependency.  

Current Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-7 are drawn to a method (i.e., a process), Claims 8-14 are drawn to a system (i.e., a machine), and Claims 15-20 are drawn to a non-transitory machine-readable medium having stored thereon executable instructions (i.e., a manufacture).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].

Claim 1:  	A method to reduce a vehicle-hazard potential, the method comprising:  
detecting, by a processor, one or more objects in a vehicle environment based on data from a sonar sensor; 
determining, by the processor, that one of the one or more objects is an animal based on the data from the sonar sensor;
determining, by the processor, that the animal is a vehicle-hazard potential; and
deterring, by a device of the vehicle, the animal from colliding with a vehicle.
  
(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of detecting []one or more objects in a vehicle environment based on data [], as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., visually observing data representing one or more objects in the vehicle environment to recognize the one or more objects).  Similarly, the second limitation of determining [] that one of the one or more objects is an animal based on the data [], as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating the data, in one’s mind, to categorize one of the observed objects as an animal).  Further, the third limitation of determining [] that the animal is a vehicle-hazard potential, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., forming a judgment, in one’s mind, whether the animal has the potential to be a threat).  Accordingly, each of the first, second, and third limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), “examples of mental processes include observations, evaluations, judgments, and opinions”,  citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind, and citing In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016), i.e., concerning a claim to “identifying head shape and applying hair designs” as a process that can be practically performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 2, the recitation further comprising the step of providing a potential-of-hazard notification to one or more vehicle occupants similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., using one’s mind to perform body movements to notify other vehicle occupants and/or using one’s mind to communicate a sound to notify other vehicle occupants).  Accordingly, the further limitation falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 1.
Considering Claim 3, the recitation wherein the potential-of-hazard notification is displayed as an image, wherein the image is a model of the vehicle environment constructed from sensor data similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind and/or with a physical aid to help perform the mental step.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid to help perform the mental step (e.g., interpreting in one’s mind observed sensor data and visualizing in one’s mind, or on paper, a depiction of the vehicle environment based on that interpretation).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 2. (See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, (Fed. Cir. 2016),  i.e., "collecting information, analyzing it, and displaying certain results of the collection and analysis" could be practically performed in the human mind).
Considering Claim 4, the recitations further comprising the step of transmitting sensor information of the one or more objects in the vehicle environment to a data center, wherein the data center is configured to convert the sensor information into warning information, wherein the data center is further configured to transmit the warning information to one or more third-party vehicles similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid to help perform the mental step (e.g., using one’s mind to generate a sound to communicate the sensor information to another entity, analyzing the sensor information in one’s mind and/or with a physical aid, determining in one’s mind a warning, and using one’s mind to generate a sound to communicate the warning to further entities).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 5, the recitations wherein the determination of the animal comprises: creating a perceptual map of the vehicle environment from the sonar sensor data; locating one or more objects in the perceptual map; comparing the one or more objects to one or more test patterns; and wherein, when the one of the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the one or more objects are not the animal similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid to help perform the mental step (e.g., interpreting in one’s mind data, visualizing in one’s mind, or on paper, a depiction of the vehicle environment and locating observed objects in that depiction based on that interpretation, comparing observed objects to further information to classify the observed objects based on matching information).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1. (See Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, (Fed. Cir. 2011), i.e., a claim to “collecting and comparing known information” could be practically performed in the human mind).
Considering Claim 6, the recitations wherein: the determination of the animal comprises: comparing one or more sounds made by the one or more objects to one or more test patterns; and wherein, when the one or more sounds made by the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the objects are not the animal similarly, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind and/or with a physical aid.  In particular, the further limitations, which are recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid to help perform the mental step (e.g., observing in one’s mind sounds received via one’s ears, comparing observed sounds to further information to classify the observed sounds based on matching information).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.  (See Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, (Fed. Cir. 2011), i.e., a claim to “collecting and comparing known information” could be practically performed in the human mind).
Considering Claim 7, the recitation wherein the one or more objects are deterred via a deterrent device similarly, as drafted, is a process that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind and/or with a physical aid.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid to help perform the mental step (e.g., using one’s mind to perform body movements to deter the one or more objects).  Accordingly, such limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of Claim 1.
Considering Claim 8, said Claim includes nearly identical processes as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., system comprising: a memory configured to comprise a plurality of executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out the following steps:).  Accordingly, the limitations of Claim 8, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 9-14, said Claims include nearly identical processes as Claim 2-7 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind and/or with a physical aid.  At best, said claims merely add further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., wherein the executable instructions enable the processor to carry out the additional step of).  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims upon which they respectively depend.
Considering Claim 15, said Claim includes nearly identical processes as Claims 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., non-transitory machine-readable medium having stored thereon executable instructions…, which when provided to a processor and executed thereby, causes the processor to carry out the following steps:).  Accordingly, the limitations of Claim 15, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 16-20, said Claims include nearly identical processes as Claims 2-6 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind and/or with a physical aid.  At best, said claims merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein. (i.e., wherein the processor to carries out the additional step of).  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims upon which they respectively depend.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 8, and 15, the additional elements by a processor and from a sonar sensor (Claim 1), system comprising: a memory configured to comprise a plurality of executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out the following steps:, by [the] processor and from a sonar sensor (Claim 8), and non-transitory machine-readable medium having stored thereon executable instructions…, which when provided to a processor and executed thereby, causes the processor to carry out the following steps: by [the] processor and from a sonar sensor (Claim 15) are recited at such a high level of generality (e.g., a processor, a sonar sensor, a memory comprising executable instructions, a processor to execute the instructions, a non-transitory machine-readable medium storing processor executable instructions) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h) & MPEP 2106.04(a)(2)(III), i.e., the Courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer”].  Furthermore, with respect to the additional element “deterring, by a device of the vehicle, the animal from colliding with a vehicle” in Claims 1, 8 and 15, said additional element is recited at such a high level of generality that it amounts to no more than insignificant post-solution activity.  Here, the primary process appears to be the “mental processes” discussed herein and deterring the animal via a device of the vehicle (e.g., driver intuitively honking a horn after the mental processes) appears incidental and/or tangential to that primary process.  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception.  [Step 2A, Prong Two: No].  As such, Claims 1, 8 and 15 are directed to an abstract idea. [Step 2A: Yes].
Considering Claims 2-7, 9-14, and 16-20, the additional elements a data center, the data center is configured, the data center is further configured to transmit…to one or more third-party vehicles, the sonar sensor, a deterrent device, wherein the executable instructions enable the processor to carry out the additional step of, and wherein the processor to carries out the additional step of, respectively, are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components and generic algorithms (i.e., using generic computer components and generic comparison/assessment algorithms as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components and/or generic comparison/assessment algorithms (i.e., using generic computer components and generic algorithms as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].  Applicant’s additional element “deterring, by a device of the vehicle, the animal from colliding with a vehicle”, in Claims 1, 8 and 15, which is recited at a high level of generality, is similarly a well-understood, routine, and/or conventional activity (e.g.,  See U.S. Patent 7,841,291, entitled “Ultrasonic and/or Infrasonic Animal Repellant Horn…Combined with Strobe Light”, which issued in 2010, which cites inter alia U.S. Patent 5,969,593, entitled “Animal Warning System Employing Ultrasonic Sounds and Infrared or Ultraviolet Light Flashes”, which issued in 1999) that fails to amount to an inventive concept. (See MPEP 2106.05(g), “the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, citing Parker v. Flook, 437 U.S. 584, 588-89, (1978)).
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.

Current Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0074359 to Lane (hereinafter Lane ‘359) in view of U.S. Patent Application Publication No. 2019/0079526 to Vallespi-Gonzalez et al. (hereinafter Vallespi ‘526).
As per Claim 1, Lane ‘359 teaches [a] method to reduce a vehicle-hazard potential (Title, “System and Method for Animal Crash Avoidance” & FIG. 2) as follows:
First, Lane ‘359 does not explicitly disclose detecting, by a processor, one or more objects in a vehicle environment based on data from a sonar sensor;  Regardless, Lane ‘359 does disclose “a vehicle 10 having an animal detection and safety system 12” where “[a]n electronic control unit (ECU) 16 for the animal detection and safety system is connected to [] sensors 14A-C” (para [0010]).  Here, the “plurality of sensors 14A-C may include “infrared cameras 14B” and “sensors 14A,C may be mono- or stereo cameras[,] radar or lidar sensors that may detect…objects around the vehicle 10” (para [0011]).  More specifically, “[u]sing the plurality of sensors 14A-C the safety system 12 would sense and record data regarding the environment  surrounding the vehicle 10” and the “ECU 16 for the safety system 12 would analyze the data to determine if an animal is detected” (para [0016]).  Within this backdrop, Vallespi ‘526 contemplates “detecting and tracking one or more objects [] in an environment proximate [] to a vehicle” (para [0021]).  In particular, Vallespi ‘526 teaches its “detecting and tracking” as “through use of sensor output (e.g., light detection and ranging device output, sonar output, radar output, and/or camera output). (para [0021]).  More specifically, Vallespi ‘526 discloses that its “vehicle computing system can exchange [] data with [] sensor systems (e.g., sensors that generate output based on the state of the physical environment external to the vehicle, including LIDAR, cameras, microphones, radar, or sonar)…” (para [0025]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include detecting, by a processor, one or more objects in a vehicle environment based on data from a sonar sensor.  Here, further incorporating another sensor type (i.e., sonar sensor), known for use in detecting objects in a vehicle’s environment, into the animal detection and safety system 12 of Lane ‘359 leads to expected results (i.e., sonar sensor data output and analyzed to detect objects).  Similar to Vallespi ‘526, Lane ‘359 acknowledges the use of cameras, lidar and radar (Lane ‘359, para [0011], Vallespi ‘526, para [0021]).  One is expected to use known tools (e.g., object detection tools) according to their known abilities.  
Next, Lane ‘359 does not explicitly disclose determining, by the processor, that one of the one or more objects is an animal based on the data from the sonar sensor;  Regardless, Lane ‘359 does disclose that “[u]sing the plurality of sensors 14A-C the safety system 12 would sense and record data regarding the environment surrounding the vehicle 10” and “[t]he ECU 16 for the safety system 12 would analyze the data to determine if an animal is detected”. (para [0016]).  Notably, the “animal detection and safety system 12 may be programmed to detect any animal or a specific animal...” (para [0016]).  In this vein, in view of FIG. 4 for example, Vallespi ‘526 teaches that its “a vehicle computing system [] can receive outputs from one or more sensors (e.g., sensor output from one or more cameras, sonar devices, thermal imaging devices, RADAR devices, and/or LIDAR devices) to detect objects including the object 410. …The vehicle computing system can determine based in part on the sensor output and through use of a machine learned model that the object 410 is a pedestrian in transit. (e.g., para [0082], i.e., a human being).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include determining, by the processor, that one of the one or more objects is an animal based on the data from the sonar sensor.  Here, incorporating further sensor data (i.e., sonar sensor data), known for use in determining what an object is in a vehicle’s environment, into the animal detection and safety system 12 of Lane ‘359 leads to expected results (i.e., sonar sensor data also analyzed to determine that an object is an animal).  One is expected to use known analysis tools (i.e., object determination tools, e.g., machine learned models, etc.) according to their known abilities.  
Next, Lane ‘359 teaches determining, by the processor, that the animal is a vehicle-hazard potential (para [0012], “[u]pon detection of an animal 22 the animal detection and safety system 12 may send a warning signal(s) 24” & para [0017], “to alert [] that an animal is detected in the area surrounding the vehicle 10”)
Lastly, Lane ‘359 teaches deterring, by a device of the vehicle, the animal from colliding with a vehicle (para. [0012], “[u]pon detection of an animal 22…a deterrent signal(s) 26 may be emitted from the vehicle 10 to deter the detected animal from approaching the vehicle 10” & FIG. 1, reference 26 & para [0012], “such as strobing or colored high beams of the vehicle 10 headlights along with a whistle at a frequency for animal hearing” & para. [0013], “safety system 12 may select the type of deterrent signal(s) [based on] identification of the type of animal detected” & para [0019], “to avoid or minimize the chance of impacting the animal 16”).
As per Claim 2, Lane ‘359, as modified, teaches the method of Claim 1 above.
Further, Lane ‘359 teaches providing a potential-of-hazard notification to one or more vehicle occupants. (para. [0004], “warning signal(s) is provided to the vehicle operator” & para. [0017], “warning signal(s) 24…to warn the operator of the presence of an animal 22…may be visual, audio, or a combination thereof to alert the driver that an animal is detected in the area surrounding the vehicle 10”).
As per Claim 3, Lane ‘359, as modified, teaches the method of Claim 2 above. 
Further, Lane ‘359 teaches wherein the potential-of-hazard notification is displayed as an image (para. [0017], “For example, the location of the animal relative to the car could be displayed on an available display screen while a warning beep is simultaneously sounded”).
However, Lane ‘359 does not explicitly disclose wherein the image is a model of the vehicle environment constructed from sensor data.  Regardless, Vallespi ‘526 contemplates “detecting and tracking one or more objects [] in an environment proximate [] to a vehicle [] through use of sensor output (e.g., [lidar] output, sonar output, radar output, and/or camera output” (para. [0021]).  In particular, in view of FIG. 2, Vallespi’s ‘526 vehicle computing system “can receive outputs from one or more sensors [] to detect objects including the object 210 and the lane marker 222 [] on the road 220…the vehicle computing system can receive map data [to locate] curbs, sidewalks, streets, and/or roads…The vehicle computing system can determine based in part on the sensor output, through use of a machine learned model, and data associated with the environment [e.g., a highway] that the object 210 is a vehicle (e.g., an automobile) in transit.” (para. [0078], FIG. 2, i.e., an image constructed based on sensor data as a model of the vehicle’s environment).  Further in view of FIG. 2, the vehicle computing system can “generate the bounding shape 212, which can define the outer edges of the object 210 [and] determine an object orientation 214 for the object 210…to determine a travel path, trajectory, and/or direction of travel for the object 210.” (para. [0078]).  Similarly, FIG. 3 and FIG. 4 depict images as models of the vehicle’s environment constructed based sensor data is to detect further objects (i.e., a cyclist in FIG. 3, a pedestrian in FIG. 4) in different environments (e.g., urban area including a road and sidewalk in FIG. 3, suburban area with a sidewalk in FIG. 4, i.e. images constructed, based on sensor data, as models of further vehicle environments) as well as bounding shapes (e.g., 312, 412) and object orientations (e.g., 314, 414), respectively.  (See FIG. 3, para. [0080] & FIG. 4, para. [0082]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the image is a model of the vehicle environment constructed from sensor data.  Vallespi ‘526 evidences that an image may include one constructed based on sensor data as a model of a vehicle’s environment.  Notably, similar to Lane ‘359, Vallespi ‘526 discloses the use of not only camera output, but also lidar output, sonar output, and/or radar output to realize such a result (See Lane ‘359, para. [0011], Vallespi ‘526, para. [0021]).  Incorporating Vallespi’s ‘526 image into the display of Lane ‘359 leads to expected results (i.e., display of a detected object, e.g., a potential hazard, etc., in the context of the vehicle’s environment).
As per Claim 5, Lane ‘359, as modified, teaches the method of Claim 1 above.
However, Lane ‘359 does not explicitly disclose wherein the determination of the animal comprises: creating a perceptual map of the vehicle environment from the sonar sensor data; [and] locating [the] one or more objects in the perceptual map.  Regardless, as discussed above, Vallespi ‘526 contemplates “detecting and tracking one or more objects [] in an environment proximate [] to a vehicle [] through use of sensor output (e.g., [lidar] output, sonar output, radar output, and/or camera output” (para. [0021], emphasis added).  In particular, in view of FIG. 2, Vallespi’s ‘526 vehicle computing system “can receive outputs from one or more sensors [] to detect objects including the object 210 and the lane marker 222 [] on the road 220…the vehicle computing system can receive map data [to locate] curbs, sidewalks, streets, and/or roads…The vehicle computing system can determine based in part on the sensor output, through use of a machine learned model, and data associated with the environment [e.g., a highway] that the object 210 is a vehicle (e.g., an automobile) in transit.” (para. [0078], FIG. 2, i.e., an image/perceptual map of the vehicle’s environment constructed based on sensor data, identifying an object within that environment).  Further in view of FIG. 2, the vehicle computing system can “generate the bounding shape 212, which can define the outer edges of the object 210 [and] determine an object orientation 214 for the object 210…to determine a travel path, trajectory, and/or direction of travel for the object 210.” (para. [0078], i.e., locating the identified object within that environment).  Similarly, FIG. 3 and FIG. 4 depict images/perceptual maps of the vehicle’s environment constructed based on sensor data to identify further objects (i.e., a cyclist in FIG. 3, a pedestrian in FIG. 4) in different environments (e.g., urban area including a road and sidewalk in FIG. 3, suburban area with a sidewalk in FIG. 4, i.e. images/perceptual maps constructed, based on sensor data, for further vehicle environments) as well as bounding shapes (e.g., 312, 412, i.e., locating further identified objects within further vehicle environments) and object orientations (e.g., 314, 414), respectively.  (See FIG. 3, para. [0080] & FIG. 4, para. [0082]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include creating a perceptual map of the vehicle environment from the sonar sensor data; [and] locating [the] one or more objects in the perceptual map.  Vallespi ‘526 evidences that an image/perceptual map of a vehicle’s environment, where an identified object (e.g., animal) is located within that image/perceptual map, may include one constructed based on sensor data (e.g. including sonar sensor data).  Notably, similar to Lane ‘359, Vallespi ‘526 discloses the use of not only camera output, but also lidar output, sonar output, and/or radar output to realize such a result (See Lane ‘359, para. [0011], Vallespi ‘526, para. [0021]).  Incorporating Vallespi’s ‘526 image/perceptual map, where an identified object (e.g., animal) is located within the image/perceptual map, into the display of Lane ‘359 leads to expected results (i.e., display of an image/perceptual map, where an identified object, e.g., potential hazard, animal, etc., is located within the image/perceptual map, in the context of the vehicle’s environment).
Next, Lane ‘359 does not explicitly disclose comparing the one or more objects to one or more test patterns [and] wherein, when the one of the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the one or more objects are not the animal.  Regardless, Vallespi ‘526 discloses that its “vehicle can receive object data from one or more sensors on the vehicle (e.g., one or more cameras, microphones, radar, thermal imaging devices, and/or sonar)”. (para. [0023] & para. [0025]).  Here, “the object data can be based in part on one or more states of the [object]…can include the shape, texture, velocity, acceleration, and/or physical dimensions (e.g., length, width, and/or height) of the [object] or portions of the [object] (e.g., a side of the [object] that is facing the vehicle).” (para. [0034]-[0035]).  In Vallespi ‘526, a “vehicle computing system can access a machine learned model that has been generated and/or trained based in part using classifier data including a plurality of classified features and a plurality of classified object labels associated with training data [that is] based on, or associated with, a plurality of training objects” (para. [0026], emphasis added) where the “classified object labels, [are] used to classify or categorize the one or more objects” (para. [0030], emphasis added, e.g., object labels including buildings, roadways, bridges, waterways, pedestrians, vehicles, cyclists).  More specifically, “the [trained] machine learned model can associate the plurality of classified features with one or more object classifier labels…to classify or categorize objects” (para. [0027], emphasis added).  Here, the plurality of classified features may include “a range of velocities…a range of accelerations…a length…a width…and/or a height…based in part on the output from one or more sensors that have captured a plurality of training objects [] from various angles and/or distances in different environments [] and/or environmental conditions[]…” (para. [0030], emphasis added & para [0031], “sensors used to obtain sensor data from which [classification] features can be extracted can include one or more [LIDAR] devices, one or more radar devices, one or more sonar devices, and/or one or more cameras”).  Within this backdrop, the trained machine learned model “can compare [received] object data to the classifier data [i.e., the plurality of classified features]” and “[b]ased on the comparison, the vehicle computing system can determine one or more characteristics of the [object]” where “the one or more characteristics [of the object] can be mapped to, or associated with, one or more classes [i.e., object classifier labels] based in part on one or more classification criteria” (para. [0033], emphasis added).  Notably, each of the one or more classification criteria includes “respective sets” of classified features. (See para. [0033], e.g., in one example, first characteristics determined for a first object were mapped to a vehicle/automobile label based on a set of classified features including a “velocity range of zero to three hundred kilometers per hour” and  a “size range of five cubic meters to twenty-five cubic meters” and, in another example, second characteristics determined for a second object were mapped to a cyclist label based on a set of classified features including a “velocity range of zero to forty kilometers per hour” and a “size range of half a cubic meter to two cubic meters” & para. [0040]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include comparing the one or more objects to one or more test patterns [and] wherein, when the one of the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the one or more objects are not the animal.  Vallespi ‘526 evidences it as known to compare characteristics determined for an unidentified object to one or more classification criteria (sets of respective classified features, i.e., test patterns) to identify the class (object label, i.e., specific type) of the object (e.g. person riding a bicycle) upon a match (e.g., in view of the examples above, at least due to the size range, characteristics determined for the cyclist would map to the cyclist label but not to the vehicle/automobile label).  In this vein, Lane ‘359 discloses that its “system 12 may be programmed to detect any animal or a specific animal” (para. [0016]).  Supplementing Lane’s ‘359 programming with Vallespi’s ‘526 machine learned model approach (discussed herein) leads to expected results (i.e., pedestrian/animal/potential hazard detected, Vallespi ‘526, para. [0034], “objects can include any object external to the vehicle”).  One would have made the proposed combination to “better determine the physical dimensions and orientation of objects in proximity to a vehicle [which] allows for safer vehicle operation through improved object avoidance and situational awareness with respect to objects that are oriented on a path that will intersect the path of the autonomous vehicle.” (Vallespi ‘526, para. [0022]).
As per Claim 7, Lane ‘359, as modified, teaches the method of Claim 1 above.
Further, Lane ‘359 teaches wherein the one or more objects are deterred via a deterrent device. (para. [0005], “An external signal device also provides at least one of an audio or visual signal to deter an animal from approaching the vehicle” & para. [0012], “headlights along with a whistle at a frequency for animal hearing”).
As per Claim 8, Lane ‘359, as modified, teaches [a] system (para. [0010], “animal detection and safety system 12”) to reduce a vehicle-hazard potential as follows:
First, Lane ‘359, as modified, teaches system functionality including:  detecting, by a processor, one or more objects in a vehicle environment based on data from a sonar sensor; determining, by the processor, that one of the one or more objects is an animal based on the data from the sonar sensor; determining, by the processor, that the animal is a vehicle-hazard potential; and deterring, by a device of the vehicle, the animal from colliding with a vehicle. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.)
However, although Lane ‘359 teaches its “system 12” as implemented via an “ECU 16” (para. [0010]), Lane ‘359 does not explicitly disclose a memory configured to comprise a plurality of executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out [the above functionality].  Regardless, Vallespi ‘526 teaches that a “vehicle computing system 108 can include one or more computing device 110 on-board the vehicle 104.  The one or more computing devices 110 can include one or more processors and one or more memory devices [and t]he one or more memory devices can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and function, such as…determining the state of one or more objects [and] generating indications associated with the state of one or more objects…” (para. [0062]).  More specifically, the “one or more computing devices 110 can be configured to communicate  with one or more data acquisition systems 112 [and] one or more human machine interface systems. (para. [0063], para. [0065], i.e., “the one or more data acquisition systems 112 can include one or more sensors 128…RADAR, sonar,…proximity sensors…the one or more sensors 128 can help detect [objects]” & para. [0071], i.e., “the one or more human machine interface systems 118…for the user to input and/or receive information from the vehicle computing system 108”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include a memory configured to comprise a plurality of executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out [the above functionality].  One would have done so to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.  
As per Claim 9, Lane ‘359, as modified, teaches the system of Claim 8 above.  
Further, Lane ‘359 teaches providing a potential-of-hazard notification to one or more vehicle occupants.  (Here, Examiner points Applicant to the citations in Claim 2 above regarding said substantially similar recitations.) 
However, Lane ‘359 does not explicitly disclose wherein the executable instructions enable the processor to carry out the additional [above functionality].  Regardless, Examiner respectfully points Applicant to Claim 8 above regarding implementation of such functions via processor executable instructions.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the executable instructions enable the processor to carry out the additional [above functionality].  One would have done so to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.
As per Claim 10, Lane ‘359, as modified, teaches the system of Claim 9 above.
Further, Lane ‘359, as modified, teaches wherein the potential-of-hazard notification is displayed as an image, wherein the image is a model of the vehicle environment constructed from sensor data.  (Here, Examiner respectfully points Applicant to Claim 3 above regarding said substantially similar limitations.  Similar to above, one would have implemented such further functionality via processor executable instructions to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.)
As per Claim 12, Lane ‘359, as modified, teaches the system of Claim 8 above.
Further, Lane ‘359, as modified, teaches wherein the determination of the animal comprises:  creating a perceptual map of the vehicle environment from the sonar sensor data; locating [the] one or more objects in the perceptual map; comparing the one or more objects to one or more test patterns; and wherein, when the one of the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the one or more objects are not the animal.  (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality via processor executable instructions to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.)  
As per Claim 14, Lane ‘359, as modified, teaches the system of Claim 8 above.
Further, Lane ‘359 teaches wherein the one or more objects are deterred via a deterrent device.  (Here, Examiner points Applicant to the citations in Claim 7 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality via processor executable instructions to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities. )
As per Claim 15, Lane ‘359, as modified, teaches functionality adapted to reduce a vehicle-hazard potential including: detecting, by a processor, one or more objects in a vehicle environment based on data from a sonar sensor; determining, by the processor, that one of the one or more objects is an animal based on the data from the sonar sensor; determining, by the processor, that the animal is a vehicle-hazard potential; and deterring, by a device of the vehicle, the animal from colliding with a vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.) 
However, Lane ‘359 does not explicitly disclose [a] non-transitory machine-readable medium having stored thereon executable instructions [], which when provided to a processor and executed thereby, causes the processor to carry out [the above functionality].  Regardless, Vallespi ‘526 teaches that a computing system 1002 may include “a memory 1014” (para. [0123]) where the memory 1014 may be “one or more non-transitory computer-readable storage mediums” (para. [0124]) and may “store instructions 1018 that when executed by [] one or more processors 1012 cause the one or more processors 1012 to perform any of the operations and/or functions described herein” (para. [0126]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include [a] non-transitory and machine-readable medium having stored thereon executable instructions [], which when provided to a processor and executed thereby, causes the processor to carry out [the above functionality].  One would have done so to realize, via the non-transitory and machine readable medium, the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.  
As per Claim 16, Lane ‘359, as modified, teaches the non-transitory machine-readable medium of Claim 15 above.
Further, Lane ‘359 teaches providing a potential-of-hazard notification to one or more vehicle occupants. (Here, Examiner points Applicant to the citations in Claim 2 above regarding said substantially similar recitations.)   
	However, Lane ‘359 does not explicitly disclose wherein the processor to carries out the additional [above functionality].  Regardless, Examiner respectfully points Applicant to Claim 15 above regarding implementation of such functions via processor executable instructions of a non-transitory and machine-readable medium.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the processor to carries out the additional [above functionality].  One would have done so to realize, via the non-transitory and machine readable medium, the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.
As per Claim 17, Lane ‘359, as modified, teaches the non-transitory machine-readable medium of Claim 16 above.
Further, Lane ‘359, as modified teaches wherein the potential-of-hazard notification is displayed as an image, wherein the image is a model of the vehicle environment constructed from sensor data.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality, via the non-transitory and machine readable medium, to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.)
As per Claim 19, Lane ‘359, as modified, teaches the non-transitory machine-readable medium of Claim 15 above.
Further, Lane ‘359, as modified teaches wherein the determination of the animal comprises: creating a perceptual map of the vehicle environment from the sonar sensor data; locating [the] one or more objects in the perceptual map; comparing the one or more objects to one or more test patterns; and wherein, when the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the [one or more] objects are not the animal.  (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality, via the non-transitory and machine readable medium, to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.)

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Vallespi ‘526, as applied herein, and further in view of U.S. Patent No. 9,922,374 to Vose et al. (hereinafter Vose ‘374).
As per Claim 4, Lane ‘359, as modified, teaches the method of Claim 1 above.
Further, Lane ‘359 teaches transmitting sensor information of the one or more objects in the vehicle environment to a data center (para. [0015], “[system is] connected to at least one communication system to send a signal to an external location regarding information about the animal detection…may alert other vehicles 10 in the area and/or may send information to an external database…[t]he information…including time and location of the animal detection as well as the type and number of animals detected…GPS location of the vehicle 10 relative location of the animal 22…can be used by safety systems 12 in other vehicles” & para. [0015], “external database…such as insurance company database, or the Department of Natural Resources…”).
However, Lane ‘359 does not explicitly disclose wherein the data center is configured to convert the sensor information into warning information.  Regardless, Vose ‘374 teaches “Systems and Methods for Alerting a Driver to Vehicle Collision Risks”. (Title).  In particular, Vose ‘374 discloses “creating a database of animal induced vehicle accidents [where e]ach accident entry into the database may include…accident location (e.g., GPS…); time of accident; …type of animal involved…” (col. 3, ll. 49-60).  More specifically, “one or more algorithms may analyze the accident data to identify and/or predict certain areas…associated with a likelihood of a high risk of  a vehicle-animal collision” and “the database may identify a plurality of geographical areas associated with a higher than average risk of vehicle collisions” (col. 4, ll. 7-12 and 23-35).  Notably, the entity assessing such risks may be an insurance provider. (col. 6, ll. 23-27).  Here, “if the insurance provider determines that there is an elevated level of risk [], the insurance provider [] may generate [] a notification indicating that the vehicle is at an elevated risk for an animal collision” (col. 10, ll. 30-33).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the data center is configured to convert the sensor information into warning information.  Vose ‘374 evidences a known system that analyzes data not unlike that transmitted by Lane ‘359 (e.g., event associated with a GPS location, a time, an animal type, etc.) to generate warning information.  Supplementing the safety system of Lane ‘359 with Vose’s ‘374 system leads to expected results (i.e., warning information generated based on data including Lane’s ‘359 sensor information).  Lane ‘359 explicitly contemplates sending its sensor information to an insurance company database (para. [0015]).  Further, Lane ‘359 explicitly desires “alert[ing] other vehicles 10 in the area” (para. [0015]).         
Next, Lane ‘359 does not explicitly disclose wherein the data center is further configured to transmit the warning information to one or more third-party vehicles.  Regardless, Vose ‘374 discloses that a “vehicle 105 may have an electronic device 106” (col. 6, ll. 3-4) and that “the electronic device 106 may…communicate various vehicle data…to the insurance provider 110 [including] the location of the vehicle 106” (col. 6, ll. 56-60) where “the insurance provider 110 [includes] hardware servers 125 configured to facilitate the functionalities as discussed” (col. 6, ll. 33-35).  Here, “the insurance provider 110 may use the location of the vehicle 105 to access relevant environment data stored in the database 115…relevant to the area or environment nearby or in proximity to the location of the vehicle 105” where “the database 115 may include a list of high risk areas” (col. 7, ll. 17-23 and 53-55).  In particular, “if the insurance provider determines that there is an elevated level of risk [], the insurance provider [] may generate [] a notification…may indicate a particular animal…may indicate that the vehicle operator should pay extra attention for deer that may enter the roadway from the right side” and “communicate [] the notification to the vehicle [] device” (col. 10, ll. 30-48 & col. 11, ll. 4-6).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the data center is further configured to transmit the warning information to one or more third-party vehicles.  Vose ‘374 evidences a known system that utilizes data not unlike that transmitted by Lane ‘359 (see previous recitation, e.g., event associated with a GPS location, a time, an animal type, etc.) to ultimately generate and communicate warning information to a vehicle located in an assessed high-risk area.  Supplementing the safety system of Lane ‘359 with Vose’s ‘374 system leads to expected results (i.e., warning information generated and communicated to vehicle(s) located in assessed high-risk area(s)).  Vose ‘374 suggests a system wherein the insurance provider communicates with multiple vehicle devices (col. 8, ll. 13-19).  Here, Lane ‘359 explicitly desires “alert[ing] other vehicles 10 in the area” (para. [0015]).  One would desire to “improve vehicle safety” by alerting “a driver to vehicle collision risks” (col 1, ll. 22-25).
As per Claim 11, Lane ‘359, as modified, teaches the system of Claim 8 above. 
Further, Lane ‘359, as modified, teaches transmitting sensor information of the one or more objects in the vehicle environment to a data center, wherein the data center is configured to convert the sensor information into warning information, wherein the data center is further configured to transmit the warning information to one or more third-party vehicles.  (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said substantially similar recitations).
However, Lane ‘359 does not explicitly disclose wherein the executable instructions enable the processor to carry out the additional [above functionality].  Regardless, Examiner respectfully points Applicant to Claim 8 above regarding implementation of such functions via processor executable instructions.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the executable instructions enable the processor to carry out the additional [above functionality].  One would have done so to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.
As per Claim 18, Lane ‘359, as modified, teaches the non-transitory machine-readable medium of Claim 15 above.
Further, Lane ‘359, as modified, teaches transmitting sensor information of the one or more objects in the vehicle environment to a data center, wherein the data center is configured to convert the sensor information into warning information, wherein the data center is further configured to transmit the warning information to one or more third-party vehicles.  (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said substantially similar recitations).
However, Lane ‘359 does not explicitly disclose wherein the processor to carries out the additional [above functionality].  Regardless, Examiner respectfully points Applicant to Claim 15 above regarding implementation of such functions via processor executable instructions of a non-transitory and machine-readable medium.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the processor to carries out the additional [above functionality].  One would have done so to realize, via the non-transitory and machine readable medium, the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.

Claims 6, 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane ‘359 in view of Vallespi ‘526, as applied herein, and further in view of U.S. Patent Application Publication No. 2018/0286232 to Shau (hereinafter Shau ‘232).
As per Claim 6, Lane ‘359, as modified, teaches the method of Claim 1 above.
However, Lane ‘359 does not explicitly disclose wherein the determination of the animal comprises: comparing one or more sounds made by the one or more objects to one or more test patterns.  Regardless, Shau ‘232 teaches, in FIG. 6, “a sound detecting device (600) [] attached to a vehicle (609)”. (para. [0035]).  Here, “[n]atural noises (601) [] are emitted by a nearby vehicle (608), and the sound detecting device (600) records that noise (601). (Id.).  More specifically, “[t]he recorded noise is [] processed and is identified…using methods similar to those disclosed previously.” (Id.).  In this vein, “signal processing capabilities [may be used] to distinguish the vehicle sounds in the recording from all other background noise”. (para. [0031]).  Further, “sound recognition technologies [may] compare the recorded vehicle sound signals to already known noise patterns of different vehicles to determine the type of each nearby vehicle”. (Id.).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein the determination of the animal comprises: comparing one or more sounds made by the one or more objects to one or more test patterns.  Shau ‘232 explicitly suggests an object’s natural “sound” as a known way to determine a type of nearby object.  Supplementing the safety system of Lane ‘359 with Shau’s ‘232 system leads to expected results (i.e., objects, including animals, further detected/identified based on their respective noise patterns, warnings issued based on risk).  Here, similar to Lane ‘359, Shau ‘232 suggests that “[b]y knowing the type [] and direction of each nearby [object]” a “level of potential danger” can be assessed and “warnings” can be provided. (See para. [0031]).  Here, Shau ‘232 suggests that benefits of “sound” based detection include not being obstructed by “snow, fog, dust, rain, darkness, or tree branches” and that it is relatively less expensive than image processing.  One is expected to use known tools according to their known abilities.
Next, Lane ’359 does not explicitly disclose wherein, when the one or more sounds made by the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the [one or more] objects are not the animal.  Regardless, Shau ‘232 discloses that “[t]he recorded noise is [as discussed above] identified as the noise of a specific model and type of vehicle”.  (para. [0035]).  In this vein, Shau ‘232 teaches that “[d]ifferent types of vehicles have different noise patterns” and that since a “database of already known vehicle noise patterns” exists, “the types and number of nearby vehicles can be determined”. (para. [0040], i.e., vehicles are respectively matched to their specific corresponding noise pattern).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lane ‘359 to include wherein, when the one or more sounds made by the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the [one or more] objects are not the animal.  Supplementing the safety system of Lane ‘359 with Shau’s ‘232 system leads to expected results (i.e., objects, including animals, further detected/identified based on their respective noise patterns, warnings issued based on risk).  Here, similar to Lane ‘359, Shau ‘232 suggests that “[b]y knowing the type [] and direction of each nearby [object]” a “level of potential danger” can be assessed and “warnings” can be provided. (See para. [0031]).  
	As per Claim 13, Lane ‘359, as modified, teaches the system of Claim 8 above.  
	Further, Lane ‘359, as modified, teaches wherein the determination of the animal comprises: comparing one or more sounds made by the one or more objects to one or more test patterns; and wherein, when the one or more sounds made by the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the [one or more] objects are not the animal.  (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality via processor executable instructions to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory, programming, etc.) according to their known abilities.)  
As per Claim 20, Lane ‘359, as modified, teaches the non-transitory machine-readable medium of Claim 15 above.
Further, Lane ‘359, as modified, teaches wherein the determination of the animal comprises: comparing one or more sounds made by the one or more objects to one or more test patterns; and wherein, when the one or more sounds made by the one or more objects match the one or more test patterns, determining the one is an animal; otherwise, the [one or more] objects are not the animal.  (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations.  Similar to above, one would have implemented such further functionality, via the non-transitory and machine readable medium, to realize the processing efficiencies of computer systems.  One is expected to use known tools (e.g., processors, memory including non-transitory and machine-readable media, programming, etc.) according to their known abilities.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, this issue was not in the previous claim set.